NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30248

                Plaintiff-Appellee,             D.C. No.
                                                6:15-cr-00013-CCL-1
 v.

RIAN WAYNE BREIDENBACH,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Charles C. Lovell, District Judge, Presiding

                          Submitted December 7, 2021**
                              Seattle, Washington

Before: McKEOWN, CHRISTEN, and BADE, Circuit Judges.


      Rian Wayne Breidenbach appeals from the district court’s revocation of

supervised release and imposition of an eighteen-month term of imprisonment

followed by lifetime supervised release. Breidenbach admitted to violating one



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised-release condition and was found guilty of violating a second. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo whether a defendant received sufficient notice to satisfy

due process and Rule 32.1 of the Federal Rules of Criminal Procedure. United States

v. Havier, 155 F.3d 1090, 1092 (9th Cir. 1998).

      Breidenbach received sufficient notice of the facts underlying the district

court’s supervised-release revocation sentence to satisfy due process and Rule 32.1.

Breidenbach’s revocation petition detailed (1) the specific terms of supervised

release that he was either found to have violated or admitted to violating, and (2) the

facts underlying those violations, including the general dates of Breidenbach’s

violations, the location where they occurred, and the specific conduct involved. This

information was sufficient to provide Breidenbach notice of the facts the court would

consider at sentencing. See United States v. Tham, 884 F.2d 1262, 1265 (9th Cir.

1989). The probation officer’s reference at the revocation hearing to Breidenbach’s

treatment failures does not implicate Breidenbach’s notice rights. Instead, the record

reflects that the court rested its sentencing decision on the similarity between the

manner and content of Breidenbach’s supervised release violations and the conduct

underlying Breidenbach’s original conviction and the recency of the violations to

Breidenbach’s commencement of supervised release. These facts were described in

sufficient detail in Breidenbach’s revocation petition to satisfy due process and Rule


                                          2
32.1. Id. Further, we discern no indication in the record that the court would have

reduced its sentence had the probation officer declined to mention Breidenbach’s

treatment failures at the sentencing hearing. Rather, the district court premised its

sentence on the “egregious” nature of Breidenbach’s violation. See United States v.

Ali, 620 F.3d 1062, 1074 (2010).

      Nor did the district court impermissibly consider rehabilitation as a basis for

Breidenbach’s sentence. See Tapia v. United States, 564 U.S. 319, 335 (2011) (“[A]

court may not impose or lengthen a prison sentence to enable an offender to complete

a treatment program or otherwise to promote rehabilitation.”). The district court’s

comments do not indicate that it imposed its sentence for the purpose of facilitating

Breidenbach’s rehabilitation. Instead, the court considered the relevant § 3553(a)

factors—the nature and circumstances of the offense, Breidenbach’s history and

characteristics, the need to deter him from further criminal conduct, the need to

protect the community from future crimes by him, the need to continue to provide

him with needed correctional treatment in the most effective manner, and the

relevant policy statements issued by the Sentencing Commission. See 18 U.S.C.

§§ 3565(a), 3583(e). The court also noted that Breidenbach’s conduct in violating

his supervised release conditions was exceptionally similar to the conduct that

resulted in his conviction.   See 18 U.S.C. §§ 3583(e), 3553(A)(2)(C) (listing




                                         3
sentencing factors on revocation of supervised release and including “to protect the

public from further crimes of the defendant”).

      Finally, Breidenbach’s sentence was substantively reasonable. See Gall v.

United States, 552 U.S. 38, 47 (2007).          The eighteen-month prison sentence

exceeded the Sentencing Guidelines Policy Statement recommendation but was

below the twenty-four-month statutory maximum. U.S. SENTENCING GUIDELINES

MANUAL § 7B1.4(a) (U.S. SENT’G COMM’N 2018); 18 U.S.C. § 3583(e)(3). The

lifetime supervised-release condition was within the Sentencing Guidelines

recommendation and the statutory range. U.S. SENTENCING GUIDELINES MANUAL §

7B1.3(g)(2) (U.S. SENT’G COMM’N 2018); 18 U.S.C. § 3583(k). Considering the

totality of the circumstances, the district court did not abuse its discretion in issuing

Breidenbach’s sentence. See Gall, 522 U.S. at 51.

      AFFIRMED.




                                           4